ORDER
This matter having been presented to the Court on the petition of the Office of Attorney for the immediate temporary suspension of HOWARD J. CASPER of CHERRY HILL, who was admitted to the bar of this State in 1973, and who consented to his disbarment in the Commonwealth of Pennsylvania for the admitted failure to account for approximately $100,000 in client escrow funds, and respondent having failed to respond to the petition for his suspension, and good cause appearing;
It is ORDERED that HOWARD J. CASPER is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of HOWARD J. CASPER, wherever situate, pending the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by HOWARD J. CASPER, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that HOWARD J. CASPER show cause before this Court on December 1, 1992, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why *422his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that HOWARD J. CASPER be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.